DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/13/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
Nature of the invention and Breadth of the claims: 
Claims are directed to a method for treating a viral infection in a patient comprising administering to the patient a therapeutically effective amount of the composition comprising a brominated pyrolle-2-aminoimidazole alkaloid compound (e.g. oroidin).  Broadest reasonable interpretation of the claimed subject matter includes treatment of any viral infection.   There is absolutely no evidence in the specification that the claimed composition has activity against any infection other than HIV.  In view of that this rejection will focus solely on whether applicants have provided sufficient evidence to support a claim to treatment of HIV.
State of the prior art and level of predictability in the art: 
State of the prior art is silent with regards to anti-HIV activity of oroidin.  Oroidin has been described as having antimicrobial activity which was demonstrated in in vitro experiments (see Zidar et al., Marine Drugs, 2014, 12, 940-963; published 2/14/2014) but no formulations of oroidin that can treat a viral infection (any viral infection) in humans have been uncovered in the prior art search.  Regarding the proposed mechanism of action as an inhibitor of reverse transcriptase:  reverse transcription inhibitors are known in treatment of HIV.
Amount of direction provided by the inventor and existence of working examples: 
in vitro data that demonstrates oroidin’s function as an inhibitor of HIV-1 reverse transcriptase.  However, specification also teaches on page 25 “mechanism of inhibition of oroidin as an HIV-1 RT inhibitor might be hindered by its poor ability to be absorbed by a living cell.  Thus improvements in oroidin as a prospective scaffold for HIV-1 inhibition would require additional medicinal chemistry modification”.   In the following paragraph applicants teach that a previous study found no HIV inhibitory activity for oroidin which applicants attributed to testing at too low concentration to observe activity in a cell based assay.
To summarize teaching of the instant spesification:  
Yes, oroidin has HIV-1 RT inhibitory activity, however oroidin present a challenge because it is not easily taken up by cells and when the concentration is too low no HIV inhibitory activity is observed.
Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not be able to treat HIV infection according to the claimed method without engaging in undue experimentation.  There is no data directed to pharmacokinetics of oroidin, no information on how it might be metabolized in a human subject, no ranges for what constitutes effective amount and no safety data regarding oroidin (Yes it’s not toxic to the cell cultures but is it toxic to humans?)  The undue experimentation is the experimentation required to solve the problem of orodin’s bioavailability and how to administer it at a concertation high enough to have the claimed anti-HIV activity.  Applicants acknowledge as much when they state that additional medical chemistry modifications are required on page 25 of the spesification.  The above acknowledgement is an invitation for others to perform the experimentation necessary to formulate oroidin into a formulation that would enable the drug to be taken up by the cells at a concertation high enough to see the anti-HIV effect.  Examiner concludes that the in vitro data in 
Thus, given these considerations, one of ordinary skill in the art clearly would not be able to practice the claimed method such that it can be used as contemplated in the specification without first engaging in substantial and undue experimentation. Therefore, the claims are rejected under 35 U.S.C. §112, first paragraph, as lacking and enabling disclosure.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 15:
 The claim recites: “…wherein the composition effectively inhibits viral replication by at least a at 50 µM…”  The claim is confusing because: 
1) It is not written in proper English.  It is unclear if there is a missing element directed to degree of inhibition or the claim is directed to 50 µM being a concentration at which viral replication is inhibited.  
2) The term “effectively inhibits” is unclear.  Examiner is not sure what additional limitations the modifier “effectively” imposes on the action of inhibition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zidar et al (Marine Drugs, 2014, 12, 940-963; published 2/14/2014).
Claim interpretation:
Claim 1 and its dependent claims are directed to an anti-HIV composition which is obtained according to a method comprising the steps recited in the claims.    With regards to composition being an anti-HIV composition, examiner is interpreting anti-HIV as the intended use of the composition.  With regards to the method by which the composition is obtained, examiner is interpreting the claim as a product-by-process claim.  It is worth noting that the method steps are recited using “comprising” language which is interpreted to mean other steps such as purification and dissolution in a carrier can be carried out to obtain the claimed product and would be within the scope of the claimed invention.
Rejection:
Zidar et al., disclose a composition comprising oroidin. (see figure 3).  Zidar et al describe a 50µM composition of oroidin for testing in antimicrobial assays.

Regarding anti-HIV properties of the composition.  Since the composition disclosed by Zidar et al is identical in its contents to the instantly claimed composition, it is inherent that the composition of Zidar has the same anti-HIV properties as applicants describe for the claimed composition.
A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best,562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103rejection is appropriate for these types of claims as well as for composition claims.
Regarding the recited method steps used to obtain the composition:  The claim is interpreted as a product-by-process claim.  The product described by Zidar et al is identical to the product recited in the instant claims.  The patentability of the claim therefore rests with the product itself, in instant case a composition comprising oroidin is the product.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious 
	Regarding intended use:  Intended use if the claimed composition as an anti-HIV agent is not afforded patentable weight because art discloses the same product as is currently claimed.  It is well settled that the intended use of a composition or product will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients in an effective amount as instantly claimed.  See, e.g., Ex parte Masham, 2 USPQ2d, 1647

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 13, 15, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,512,633. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims are directed to a composition obtained by the same process as detailed in the claims of the ‘633 patent.  One skilled in the art practicing the method of the ‘633 patent would invariably produce the instantly claimed composition comprising oroidin.  

Conclusion
Claims 1-3, 5, 13, 15, 17, 19, 21-25 and 31 are pending
Claims 1-3, 5, 13, 15, 17, 19, 21-25 and 31 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628